—Orders of disposition, Family Court, Bronx County (Maijory Fields, J.), entered on or about February 8, 1999, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent mother’s parental rights and committed custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for the purposes of adoption, unanimously modified, on the law and the facts, to the extent of vacating the dispositional determinations with respect to respondent mother as to Danny V. and Manuel V., and remanding these two matters for a new dispositional hearing, and otherwise affirmed, without costs.
Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about August 24, 1999, which denied respondent father’s motion to vacate the dispositional orders entered against him upon his default on or about February 8, 1999, unanimously affirmed, without costs.
In light of all the circumstances of this case, including the foster parents’ decision not to adopt and the passage of more than a year since the dispositional hearing, we conclude that there should be a new dispositional hearing to reevaluate the best interests of Danny and Manuel (see, Matter of Jelissa Ninette O., 233 AD2d 874). We see no reason to disturb the dispositional determination as to Noel, whose best interests are served thereby.
*248Respondent father’s motion to vacate the dispositional orders entered against him upon his default was properly denied in light of his failure to present a reasonable excuse for his failure to attend the proceedings and his failure to offer a meritorious defense to the petition (see, Matter of Derrick T., 261 AD2d 108; Matter of Tyrone W., 223 AD2d 367). Concur — Sullivan, P. J., Ellerin, Wallach, Rubin and Buckley, JJ.